FILED
                             NOT FOR PUBLICATION                           MAR 25 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR NELSON GUZMAN,                             Nos. 05-76993
                                                      07-70498
               Petitioner,
                                                 Agency No. A092-704-303
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       In these consolidated petitions for review, Oscar Nelson Guzman, a native

and citizen of El Salvador, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s

removal order and denying his motion to reopen. Our jurisdiction is governed by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion

to reopen and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d

785, 791-92 (9th Cir. 2005). In 05-76993, we grant the petition for review and

remand. In 07-70498, we dismiss the petition for review.

      In dismissing Guzman’s appeal, the BIA failed to address his contention that

he is eligible for adjustment of status in conjunction with a waiver under former

212(c), 8 U.S.C. § 1182(c) (repeal effective April 1, 1997), pursuant to Matter of

Azurin, 23 I. & N. Dec. 695 (BIA 2005). We therefore grant the petition for

review in No. 05-76993 and remand to the agency to consider this contention in the

first instance. See Brezilien v. Holder, 569 F.3d 403, 412 (9th Cir. 2009) (BIA is

not free to ignore arguments raised by a petitioner).

      In light of our remand, we do not reach Guzman’s remaining contentions

related to the dismissal of his appeal or case No. 07-70498.

   In No. 05-76993: PETITION FOR REVIEW GRANTED;
REMANDED.

      In No. 07-70498: PETITION FOR REVIEW DISMISSED.




                                          2                                   07-70498